ORDER
The Court has received, pursuant to its order dated 2 December 1993, the order entered 31 August 1994 by Weeks, J., wherein Judge Weeks ruled on defendant’s Motion for Appropriate Relief, filed 4 November 1993, and, based on findings of fact, concluded that defendant’s “right to due process, a fair trial and the effective assistance of counsel were violated at the trial of this matter” and allowed defendant’s motion as to certain issues. Having carefully reviewed the trial court’s findings and conclusions and the supporting materials, this Court is of the opinion that defendant is entitled to a new trial.
Now, Therefore, It is Ordered, Adjudged, and Decreed, pursuant to N.C.G.S. § 15A-1418(c), that defendant’s appeal be, and hereby is, terminated and the case is remanded to the Superior.Court, Alamance County, for a new trial.
By order of the Court in Conference, this 5th day of October, 1994.
s/ Parker J.
For the Court